DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 is dependent on a canceled claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al (US 2011/0140418) in view of Enis et al (US 2009/0033102).
Matsuo et al discloses, regarding,
Claim 1, a heat pump system comprising: a superstructure; a wind turbine supported by the superstructure (Fig. 1); an electric generator 14 supported by the superstructure and mechanically connected to the wind turbine; wherein wind-induced rotation of the wind turbine causes the electric generator to generate electricity; and a heat pump (Fig. 2) supported at least in part by the superstructure, the heat pump comprising a cold circuit heat exchanger in thermal contact with a heat source (paragraphs 0047, 0050, 0055, 0060), wherein the heat pump is configured to be powered by electricity generated by the electric generator (paragraph 0022) a hot circuit heat exchanger in thermal communication with the heat pump and further in thermal communication with a heat storage material (see paragraphs 0050, 0060, 0055).

However, Matsuo et al does not disclose that the container can be transportable.

On the other hand, Enis et al discloses a wind turbine system having a thermal storage containing the heat storage material (paragraphs 0015, 0069), wherein the thermal container is transportable away from the superstructure (paragraphs 053) or (claim limitation in the alternative, thus not required to be met by the prior art) is remotely located away from the superstructure.  

It is further reminded that the feature of having a device being portable (a storage tank) would have been obvious to someone having ordinary skill in the art since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).


Claim 3, the superstructure further comprises: a base portion; and a tower portion extending upward from the base portion (see Fig. 1).

It would have been obvious before the effective filing date of the claimed invention to design the system as disclosed by Matsuo et al and to modify the invention per the limitations disclosed by Enis et al for the purpose of storing wind energy in an effective manner in order to improve the efficiency of power systems.



Claims 15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al and Enis et al and further in view of Labrador (US 6,327,994).
The combined invention discloses all of the elements above.  Furthermore, Matsuo et al discloses, regarding,
Claim 20, the heat storage material is a phase change material (paragraphs 0068, 0069, 0070).

On the other hand, the combined invention does not disclose the elements below.  On the other hand, Labrador discloses, regarding,



Claim 17, the superstructure comprises: a base portion; and a tower portion extending upward from the base portion; wherein the tower portion supports; multiple wind turbines; and multiple wing sails that are separated from the multiple wind turbines (see Figs. 27, 38, 52).

It would have been obvious before the effective filing date of the claimed invention to design the combined system as disclosed above and to modify the invention per the limitations disclosed by Labrador for the purpose of improving the efficiency of wind turbines.

Claims 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al, Enis et al and Labrador as applied to claims 1, 17 above, and further in view of Lubker et al (US 2020/0240391).
The combined system discloses all of the elements above.  However, the combined system does not disclose the elements below.
On the other hand, Lubker et al discloses, regarding,
Claims 13, 16, concentrator of the multiple wind concentrators comprises a graphene composite material and one wing sail of the multiple wing sails comprises a graphene composite material (see abstract).
.


Claims 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al, Enis et al and Labrador as applied to claims 1, 17 above, and further in view of Sumner (US 2011/0167735).
The combined system discloses all of the elements above.  However, the combined system does not disclose the elements below.
On the other hand, Sumner discloses, regarding,
Claim 2, the superstructure comprises a plurality of interconnected space frame modules (see Fig. 1).
Claim 18, it is well-known to use Stirling heat pumps (paragraph 0003).
It would have been obvious before the effective filing date of the claimed invention to design the combined system as disclosed above and to modify the invention per the limitations disclosed by Sumner for the purpose of providing a safe and durable  power system.

Response to Arguments
Applicant's arguments filed 01/31/22 have been fully considered but they are not persuasive.
The remarks mention that Matsuo et al allegedly does not disclose a heat storage material.  Matsuo et al discloses using a material (oil) that is stored and the material is used for heating purposes (see rejection above).  Thus, if the material is being used for heating purposes then the material can be considered a heat storage material.  The claims are not specific enough to describe a heat storage material that is different from the prior art.


Applicant’s arguments with respect to claim(s) 1 – 3, 17, 13, 15 16, 18, 20 have been considered but are moot in view of new grounds of rejection.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

February 15, 2022